Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 1 of 35 PageID #: 227



 Maria Temkin, Esq. (pro hac vice)
 TEMKIN & ASSOCIATES, LLC
 1700 Market Street, Suite 1005
 Philadelphia, PA 19103
 Tel. (215) 939-4181
 maria@temkinlegal.com
 Attorneys for Plaintiff Chalamo Kaikov


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 CHALAMO KAIKOV,                                                          19-cv-2521-JBW-RER
                                     Plaintiff,

         -against-
                                                                          FIRST AMENDED
                                                                          COMPLAINT
 ARIHAY KAIKOV, DUSTIN BOWMAN,
 ANDERSON, BOWMAN & ZALEWSKI PLLC,
 SHIRYAK BOWMAN, ANDERSON, GILL &
 KADOCHNIKOV LLP, PACIFIC 2340 CORP.,
 ROYAL A&K REALTY GROUP INC., A&E.R.E.
 MANAGEMENT CORP., NY PRIME HOLDING                                       JURY TRIAL DEMANDED
 LLC, AG REALTY BRONX CORP., JOHN and
 JANE DOE 1-19 and XYZ CORPORATION 1-10,

                                     Defendants,
 ---------------------------------------------------------------------X

                                                 COMPLAINT

         Plaintiff CHALAMO KAIKOV alleges against Defendants ARIHAY KAIKOV,

 DUSTIN BOWMAN, ANDERSON, BOWMAN & ZALEWSKI PLLC, SHIRYAK,

 BOWMAN, SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV LLP, PACIFIC

 2340 CORP., ROYAL A&K REALTY GROUP INC., A&E.R.E. MANAGEMENT CORP., NY

 PRIME HOLDING LLC, AG REALTY BRONX CORP, JOHN and JANE DOE 1-19 and XYZ

 CORPORATION 1-10, collectively, “Defendants”, upon information and belief, as follows: as

 follows:
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 2 of 35 PageID #: 228



                                         INTRODUCTION

         1.      Defendants have engaged in a racketeering scheme conducted through various

 enterprises, the purpose of which was to defraud investors through a series of fraudulent real

 estate deals.

         2.      Arihay Kaikov, pretending to have significant experience in real estate

 development, induced investors, including Plaintiff, to contribute hundreds of thousands of

 dollars to purchase and renovate foreclosed properties promising the return of over 300% on

 their investment.

         3.      The scheme operated as follows: Arihay would promise that he would open a 50-

 50 joint venture with each victim, including Plaintiff, and that newly created partners would each

 make an equal investment into such joint venture to share equally expenses to purchase real

 estate properties in foreclosure, renovate them, and clear and hold the titles with the intent to

 resell the properties for profit.

         4.      Unbeknownst to his victims, including Plaintiff, Arihay never made his 50%

 share of the investment contributions and illegally diverted profits he would make from the

 purchased properties to corporate Defendants through bank wires, claiming, among other things,

 inflated construction expenses for services by third-party contractors that Arihay made secret

 deals with.

         5.      As set forth more fully below, each of the Defendants played a role, or otherwise

 conducted or participated in the conduct of the enterprise’s affairs and/or fraudulent conduct

 perpetrated against Plaintiff.

         6.      Dustin Bowman and Anderson, Bowman & Zalewski PLLC and its successor-in-

 interest Shiryak, Bowman, Anderson, Gill, & Kadochnikov LLP profited from Arihay’s scheme



                                                   2
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 3 of 35 PageID #: 229



 by acting as the exclusive settlement and escrow agent for all of Arihay’s deals They also were

 paid commissions and other unearned and unauthorized fees for all real estate deals in which

 Arihay participated.

          7.    Other Defendant corporations acted as instruments to launder money and conceal

 deeds and profits related to the properties purchased and renovated using the monies of the

 defrauded investors.

          8.    Plaintiff seeks compensatory damages in excess of $2 million, trebled in excess of

 $6 million, under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

 § 1961 et seq. as well as punitive damages under various state law claims.

                                         THE PARTIES

          9.    That at all times hereinafter mentioned, Plaintiff, Chalamo Kaikov, (hereinafter

 “Chalamo” or “Plaintiff”) is a resident of Moscow, Russia.

          10.   Upon information and belief, that at all time hereinafter mentioned Defendant,

 Arihay Kaikov a/k/a/ Arkady Kaikov, (hereinafter “Arihay”) is an individual residing at 65-38

 Booth St #2H, Rego Park, NY 11374.

          11.   Upon information and belief, that at all times hereinafter mentioned Defendant,

 Dustin Bowman, (hereinafter “Bowman”) is an attorney admitted to practice law in the State of

 New York and partner with the Defendant Shiryak, Bowman, Anderson, Gill, & Kadochnikov,

 LLP, with an office located at 80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York

 11415.

          12.   Upon information and belief, that at all times hereinafter mentioned Defendant,

 Anderson, Bowman & Zalewski PLLC, (hereinafter “ABZ”) is a law firm with principal place of

 business at 80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415.



                                                 3
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 4 of 35 PageID #: 230



        13.     Upon information and belief, that at all times hereinafter mentioned Defendant,

 Shiryak, Bowman, Anderson, Gill, & Kadochnikov LLP, (hereinafter “SBAGK”) is a law firm

 with principal place of business at 80-02 Kew Gardens Road, Suite 600, Kew Gardens, New

 York 11415.

        14.     Upon information and belief, in June 2018 ABZ reorganized and renamed itself

 SBAGK, which is a successor in interest to the ABZ. ABZ continues to maintain its website

 where SBAGK displays its logo and name stating that it is formerly known as ABZ.

        15.     Upon information and belief, that at all time hereinafter mentioned Defendant

 Pacific 2340 Corp., (hereinafter “Pacific 2340”) is a corporation duly organized and existing

 under the laws of the State of New York with a principal place of business at 204 Centre Island

 Road, Oyster Bay, New York 11771.

        16.     Upon information and belief, that at all time hereinafter mentioned Defendant

 Royal A&K Realty Group Inc., (hereinafter “Royal A&K”) is a corporation duly organized and

 existing under the laws of the State of New York with a principal place of business at 96-62

 Queens Boulevard, Rego Park, New York 11374.

        17.     Upon information and belief, that at all time hereinafter mentioned Defendant

 A&E.R.E. Management Corp., (hereinafter “A&E.R.E. Management”) is a corporation duly

 organized and existing under the laws of the State of New York with a principal place of

 business at 382 I U Willets Road, Roslyn Heights NY 11577.

        18.     Upon information and belief, that at all time hereinafter mentioned Defendant NY

 Prime Holding LLC, (hereinafter “NY Prime”) is a corporation duly organized and existing

 under the laws of the State of New York with a principal place of business at 219-26 Peck

 Avenue, Queens Village, New York 11427.



                                                 4
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 5 of 35 PageID #: 231



         19.      Upon information and belief, that at all time hereinafter mentioned Defendant AG

 Realty Bronx Corp., (hereinafter “AG Realty”) is a corporation duly organized and existing

 under the laws of the State of New York with a principal place of business at 118-21 Queens

 Boulevard, Suite 418, Forest Hills, New York 11375.

         20.      Defendants Pacific 2340, Royal A&K, A&E.R.E. Management, NY Prime, and

 AG Realty are hereafter referred to as the “Corporate Defendants.”

         21.      Upon information and belief, that at all time hereinafter mentioned Defendants,

 JOHN and JANE DOE 1-10 (hereinafter “JOHN DOE 1-10” and “JANE DOE 1-10”) are and

 were individuals, subsidiaries, members and/or employees of the Defendants and are being sued

 in their individual and official capacities.

         22.      Upon information and belief, that at all time hereinafter mentioned, Defendant

 XYZ CORPORATION 1-10 (hereinafter “XYZ 1-10”) are and were individuals, corporations

 and subsidiaries residing within the State of New York.

         23.      Upon information and belief, Arihay is an owner, officer, director and/or

 managing member and exercises full control of the Corporate Defendants.

                                   JURISDICTION AND VENUE

         24.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331 (actions arising under the laws of the United States) and 18 U.S.C. § 1964(a), (b), (c), and

 (d) (jurisdiction over civil RICO actions).

         25.      The Court also has supplemental jurisdiction over state law claims under 28

 U.S.C. § 1367.

         26.      The Court has additionally subject matter jurisdiction over this action pursuant to

 28 U.S.C. §1332(a) because there is complete diversity of citizenship between Plaintiff and



                                                   5
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 6 of 35 PageID #: 232



 Defendant and the amount in controversy exceeds $75,000.

        27.     Venue is proper in this District under 18 U.S.C. § 1965 and 28 U.S.C. § 1391

 because this is where Defendants can be found and transact their affairs and because a substantial

 part of the events or omissions giving rise to the claims occurred in this District.

                                   FACTUAL ALLEGATIONS

        28.     In or about December of 2012, Chalamo was visiting his son, Khanan Khaikov

 (“Khanan”), in New York when Defendant Arihay Kaikov, who is Chalamo’s cousin,

 approached Chalamo to discuss a business venture.

        29.     Arihay represented to Chalamo that he had significant experience in real estate

 development workings of the foreclosure procedures in the Brooklyn, New York and

 surrounding areas. He explained to Chalamo that he specialized in purchasing properties that

 were being foreclosed; renovating and managing the properties, and selling them for profit.

        30.     Arihay then told Chalamo about how successful he had been in his previous real

 estate projects; that he had a trusted team of lawyers, including Defendants Bowman and law

 firm of ABZ (now SBAGK), and experienced contractors who worked with him, such that the

 expenses for renovation of properties and legal fees would be much lower than if outside

 professionals were hired.

        31.     Arihay promised that he would be personally managing the business venture,

 would locate, negotiate contracts of sale, and acquire the properties on their behalf and timely

 inform Chalamo about the properties which would be purchased, the details of renovation

 progress, and detail all expenditures of the invested money.

        32.     In all other respects, Arihay represented to Chalamo that they would be equal
 partners, each equally responsible for all capital obligations to acquire and manage the
 investment properties, and sharing equally any profits from the sale of the renovated properties.

                                                   6
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 7 of 35 PageID #: 233



           33.   Arihay represented to Chalamo that this arrangement would be extremely

 beneficial to Chalamo because if Chalamo were to invest money in a joint real estate business

 venture with Arihay, under Arihay’s management, they would turn up quick profits of at least

 200% to 300% on their joint investment.

           34.   Upon information and belief, Arihay did not want to suggest that Chalamo give

 him a loan, because promise of ownership in the joint venture would be more enticing and

 suggest higher illusory profits than a loan with set terms, which would have to be in writing and

 repaid.

           35.   Arihay then told Chalamo that he had other investors expressing interest as well,

 so that if Chalamo was considering investing in the joint venture, he would have to make a

 decision quickly.

           36.   Chalamo found Arihay’s proposal attractive because of the promised high returns

 and because it represented investment in real estate, which Chalamo perceived as secure without

 Chalamo having to be involved in locating foreclosed properties for investment or day-to-day

 management of the renovations and lengthy legal wranglings regarding the properties.

           37.   Arihay’s representations and the fact that he was Chalamo’s cousin convinced

 Chalamo that Arihay could be trusted to deal fairly and honestly in the proposed joint venture.

           38.   Relying on Arihay’s representation, in December 2012, Chalamo agreed to invest

 initial $100,000 in a joint business venture with Arihay (the “Initial Investment”).

           39.   The parties entered into a verbal agreement that Arihay would also contribute

 50% of monetary capital to the joint venture; will find investment properties in foreclosure for

 renovation; and will manage the venture.

           40.   The parties agreed to equally pay all costs required for clearing the titles,



                                                   7
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 8 of 35 PageID #: 234



 acquiring, renovating, managing and selling investment properties for profit.

           41.   Although Arihay was supposed to identify specific properties bought with the

 Initial Investment funds, as well as itemize expenses and costs, he did not disclose them to

 Chalamo at that time.

           42.   Upon information and belief, Arihay did not want to put anything in writing

 because he never intended to return money to Chalamo.

           43.   Sometime in 2013, Arihay informed Chalamo that the Initial investment returned

 a profit of $100,000 and that Chalamo should re-invest it in order to continue making more

 profit.

           44.   In October 2013, Arihay traveled to Moscow where he met with Chalamo. During

 the meeting, Arihay told Chalamo that the prior investment had returned additional profit of

 $100,000, making a total profit of $200,000 on the $100,000 investment.

           45.   During this trip, Arihay would not disclose to Chalamo which properties returned

 profit on Chalamo’s investment, but explained that he needed Chalamo to make a capital

 contribution of additional $200,000 to purchase other properties, promising returns in excess of

 $500,000 on the investment to be paid when properties were sold.

           46.   Upon information and belief, Arihay never intended to return any monies to

 Plaintiff, but disclosed profits in order to fraudulently induce Chalamo to make further

 investments.

           47.   Based on Arihay’s representations in Moscow, during Arihay’s visit Chalamo

 gave Arihay additional $200,000 to invest in the joint venture with the same conditions: Arihay

 would be responsible for identifying investment opportunities and would handle all necessary

 arrangements, the parties would then contribute equal expenses on the renovation of the



                                                 8
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 9 of 35 PageID #: 235



 properties and split any profit equally.

           48.   Upon information and belief, Arihay did not want to make an agreement in

 writing because he never intended to return the “investment” money to Plaintiff.

                                     Discussions in April 2014

           49.   Throughout beginning of 2014, Chalamo and Arihay had numerous telephone

 conversations when Chalamo requested Arihay to explain which properties were the money

 invested into and when can the profits be distributed.

           50.   Arihay continued to refuse to provide any information related to the properties

 he bought or alleged profits Arihay claimed were generated in 2013.

           51.   Chalamo no longer felt comfortable to operate on a verbal promise without having

 any information related to the purportedly purchased properties or accounting of the alleged

 profits, so he requested that some formal relationship be made.

           52.   In order to further fraudulently induce Chalamo to make additional investments

 and delay repayment of investments already made, Arihay agreed to open a joint corporation in

 order to hold titles and own the properties in which he claimed he invested Chalamo’s money

 (the “Investment Properties”) and to account for joint investments and expenses.

           53.   The parties decided to form a joint corporation 911 Realty Corp., (“911 Realty”)

 where Chalamo and Arihay would be de facto 50-50 % owners and which would hold the tiles

 and/or deeds for the invested properties and account for joint investments and expenses.

           54.   It was also agreed that Chalamo’s son Khanan, who resides in New York and

 could expediently “on location” handle any operations of 911 Realty, if needed, would hold a

 position of president of the 911 Realty and at all times act as Chalamo’s agent and on Chalamo’s

 behalf.



                                                  9
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 10 of 35 PageID #: 236



          55.      911 Realty was opened on April 29, 2014.

          56.      In May 2015, in reliance on Arihay’s promises, Chalamo provided another

  $100,000 to Arihay as further investment.

          57.      However, for the next two years Arihay refused to transfer any titles to the

  Investment Properties to 911 Realty claiming that the properties were subject to ongoing

  litigations to clear the titles

          58.      As Chalamo found out later, the titles and/or deeds for the invested properties

  were owned by corporate Defendants, including Pacific 2340 Corp., Royal A&K Realty Group

  Inc., A&E.R.E. Management Corp., NY Prime Holding LLC, AG Realty Bronx Corp. (the

  “Corporate Defendants”),who were solely under control and management of Arihay.

                            Chalamo’s Visit to New York in November 2016

          59.      In November 2016, Chalamo came to New York and met with Arihay to discuss

  the return of his investment.

          60.      In order to delay payment of the invested funds, Arihay finally agreed to provide

  a list of and the Investment Properties subject to the joint agreement.

          61.      The following properties were identified by Arihay:

               real property located at 567 Jerome Street, Brooklyn, New York 11207;

               real property located at 317 East 31st Street, Brooklyn 11226;

               real property located at 118-36 219th Street, Jamaica, New York 11411;

               real property located at 118-26 220th Street, Jamaica, New York 11411;

               real property located at 909 Elton Street, Brooklyn, New York 11208;

               real property located at 280 West 127th Street, New York, New York 10027;

               real property located at 844 Herkimer Street, Brooklyn, New York 11233;


                                                    10
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 11 of 35 PageID #: 237



               real property located at 243 Buttrick Avenue, Bronx, New York 10465;

               real property located at 905 Mother Gaston Boulevard, Brooklyn, New York 11212;

               real property located at 406 East 94th Street, Brooklyn, New York 11212.

         62.       During the meeting, where Chalamo’s sons, Khanan and Ariel, and brother

  Rakhmine and his sister-in-law Elena were also present, the parties made notes, based on

  Arihay’s representations of how much was already invested in each property, and what

  anticipated expenses and resale value would be.

         63.       Arihay also confirmed the addresses of properties in a series of texts sent to

  Khanan on November 10 and 11, 2016.The parties even visited some of the properties.

         64.       The parties again agreed that all titles and/or deeds for the invested properties

  would be immediately transferred to 911 Realty for joint ownership.

         65.       The parties then opened a bank account for 911 Realty, which was used by Arihay

  to pay real and, upon information and belief, inflated expenses for renovating properties. Khanan

  was to be a signatory on the account on behalf of Chalamo.

         66.       Arihay also explained that further investment was needed in order to pay for

  renovation of the Investment Properties.

         67.       In reliance on Arihay’s representations, convinced that he was now a 50% owner

  of the ten (10) identified properties, Chalamo agreed to invest additional funds in the joint

  venture.

         68.       On November 23, 2016, Chalamo made a wire transfer from his bank in Russia

  in the amount of $500,000 to Arihay’s wife’s U.S. bank account. The money were intended to

  be invested in 911 Realty to cover expenses for, inter alia, renovation of the ten (10) Investment

  Properties.


                                                    11
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 12 of 35 PageID #: 238



         69.     Arihay subsequently only transferred deeds to two (2) properties, but failed to

  transfer the deeds to other eight (8) properties to the 911 Realty, in violation of the agreement.

         70.     Upon information and belief, Arihay never intended to return the invested money

  to Chalamo.

                                              THE FRAUDS

         71.     From December 2016 through part of 2018, Arihay used 911 Realty’s bank

  account to pay renovation expenses for the Investment Properties.

         72.     Most of the funds required for renovations were provided on “as needed” basis by

  Chalamo.

         73.     Khanan managed day-to-day operations of 911 Realty, its bank account and kept

  accounting of Chalamo’s investments on Chalamo’s behalf.

                            The 406 East 94 Street Investment Property

         74.     Pursuant to the joint venture agreement, Plaintiff provided $364,000 in funds for

  the purchase and renovation and other expenses for the real property located at 406 East 94th

  Street, Brooklyn, New York 11212

         75.     Pursuant to the agreement, Arihay transferred the deed to the property from

  Defendant NY Prime on December 9, 2016,

         76.     Arihay provided $90,000 in funds. It was far less than 50% that the parties had

  agreed upon.

         77.     Upon information and belief, Arihay used his own contractors for renovations and

  fraudulently claimed that renovation expenses were much higher than what had actually been

  spent in order for Plaintiff to provide funds that Arihay then converted for his own profit.

         78.     For example, Arihay fraudulently claimed that the deed was purchased for



                                                   12
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 13 of 35 PageID #: 239



  $50,000 while the records in the Office of the New York City Register reflect that the deed for

  the 406 East 94th Street Property was purchased for $25,000.

            79.   Unbeknownst to Plaintiff, at direction of Arihay, in March 2014, the deed was

  recorded in the name of Defendant NY Prime.

            80.   On or about April 19, 2018, the 406 East 94th Street Property was sold with the

  knowledge and consent of the Plaintiff for $990,000.

            81.   Arihay failed to pay Plaintiff his full share of profit on the 406 East 94th Street

  Property.

            82.   Defendants Bowman and ABZ (now SBAGK) provided legal services to 911

  Realty during the sale of the 406 East 94th Street Property and received ten percent (10%) from

  the profits of the sale.

            83.   Upon information and belief, Defendants Bowman and ABZ (now SBAGK) acted

  solely in the interests of Arihay during the sale transaction albeit they were representing 911

  Realty.

            84.   Defendants Bowman and ABZ (now SBAGK) also held the sum of $70,000.00 in

  the attorney escrow account to make outstanding payments for purported obligations owed by

  the 406 East 94th Street Property.

            85.   Defendants Bowman and ABZ (now SBAGK) have failed to account for the

  monies held in the attorney escrow account.

            86.   Upon information and belief, Bowman and ABZ (now SBAGK) have conspired

  with Arihay to convert the money for their own profit.

                             The 243 Buttrick Avenue Investment Property

            87.   Pursuant to the joint venture agreement and Arihay’s representations, Arihay used



                                                    13
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 14 of 35 PageID #: 240



  portion of Chalamo’s Investment Funds for the purchase and renovation and other expenses for

  the real property located at 243 Buttrick Avenue, Bronx, New York 10465.

            88.   Upon information and belief, Arihay used his own contractor for renovations and

  fraudulently claimed that renovation expenses were much higher than what had actually been

  spent in order for Plaintiff to provide funds that Arihay then converted for his own profit.

            89.   Unbeknownst to Plaintiff, at direction of Arihay, in June 2015, the deed was

  recorded in the name of Defendant AG Realty.

            90.   Upon information and belief, Bowman and ABZ (now SBAGK) have assisted and

  conspired with Arihay to record the deed in the name of Defendant AG Realty when they knew

  that the deed was to be transferred to 911 Realty.

            91.   Despite his agreement with Chalamo, Arihay never transferred the deed to 911

  Realty.

            92.   According to public records, on or about January 31, 2017, Arihay sold the 243

  Buttrick Avenue Property for $565,000.

            93.   Arihay claimed that Plaintiff was due approximately $159,000 from the sale,

  however, Plaintiff has no means of ascertaining the real amount.

            94.   Arihay failed to pay Plaintiff his share of profit on 243 Buttrick Avenue Property

  and claimed that the money were reinvested in another property, 909 Elton St.

            95.   Upon information and belief Defendants Bowman and ABZ (now SBAGK)

  provided legal services to Arihay during the sale of the 243 Buttrick Avenue Property and

  received ten percent (10%) from the profits of the sale.

            96.   Upon information and belief, Bowman and ABZ (now SBAGK) have conspired

  with Arihay to convert the money for their own profit.



                                                  14
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 15 of 35 PageID #: 241



                              The 909 Elton Street Investment Property

            97.    Pursuant to the joint venture agreement, and based on Arihay’s representations,

  $159,000 of Plaintiff’s find were used for the purchase of the real property located at 909 Elton

  Street, Brooklyn, New York 11208.

            98.    Unbeknownst to Plaintiff, at direction of Arihay, in August 2013, the deed was

  recorded in the name of Defendant Royal A&K.

            99.    In order to divert the investment property from Plaintiff, in August 2017, Arihay

  fraudulently transferred the deed to AG Realty.

            100.   Upon information and belief, Bowman and ABZ (now SBAGK) have assisted and

  conspired with Arihay to record the deed in the name of Defendant AG Realty when they knew

  that the deed was to be transferred to 911 Realty.

            101.   Despite his agreement with Chalamo, Arihay never transferred the deed to 911

  Realty.

            102.   According to public records, on or about April 19, 2018, Arihay sold the 909

  Elton Street Property without the knowledge and consent of the Plaintiff for $625,000.

            103.   Pursuant to the Agreement, Plaintiff was due $337,500 from the sale.

            104.   Arihay failed to pay Plaintiff his share of profit on 909 Elton Street Property.

            105.   Upon information and belief Defendants Bowman and ABZ (now SBAGK)

  provided legal services to Arihay during the sale of the 909 Elton Street Property and received

  ten percent (10%) from the profits of the sale.

            106.   Upon information and belief, Bowman and ABZ (now SBAGK) have conspired

  with Arihay to fraudulently divert the deed to the property from Plaintiff and convert the money

  for their own profit.



                                                    15
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 16 of 35 PageID #: 242



                             The 118-36 219th Street Investment Property

            107.   Pursuant to the joint venture agreement, Plaintiff provided $85,000 in funds for

  renovation and other expenses for the real property located at 118-36 219th Street, Jamaica,

  New York 11411.

            108.   Plaintiff also believes that $50,000 of the investment funds were used by Arihay

  to purchase the deed for the property.

            109.   Plaintiff has no means to find out whether Arihay had provided his share of the

  funds.

            110.   Upon information and belief, Arihay used his own contractor for renovations and

  fraudulently claimed that renovation expenses were much higher than what had actually been

  spent in order for Plaintiff to provide funds that Arihay then converted for his own profit.

            111.   Unbeknownst to Plaintiff, at direction of Arihay, in July 2013, the deed was

  recorded in the name of Defendant Royal A&K.

            112.   In order to divert the investment property from Plaintiff, in September 2016,

  Arihay fraudulently transferred the deed to Pacific 2340.

            113.   Upon information and belief, Bowman and ABZ (now SBAGK) have assisted and

  conspired with Arihay to fraudulently transfer and record the deed in the name of Defendant

  Pacific 2340 when they knew that the deed was to be transferred to 911 Realty.

            114.   Despite his agreement with Chalamo, Arihay never transferred the deed to 911

  Realty.

            115.   According to public records, on or about August 25, 2018, without the knowledge

  and consent of the Plaintiff, Arihay sold the 118-36 219th Street Property for $572,000.

            116.   Arihay failed to pay Plaintiff his full share of profit on the 118-36 219th Street



                                                     16
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 17 of 35 PageID #: 243



  Property and repay Plaintiff’s expenses for renovations of the 118-36 219th Street Property.

           117.   Upon information and belief Defendants Bowman and SBAGK provided legal

  services to Arihay during the sale of the 118-36 219th Street Property and received ten percent

  (10%) from the profits of the sale.

           118.   Upon information and belief, Bowman and SBAGK knew that Plaintiff through

  911 Realty had interest in the 118-36 219th Street Property and have conspired with Arihay to

  convert the money for their own profit.

                           The 844 Herkimer Street Investment Property

           119.   Pursuant to the joint venture agreement, Plaintiff provided $70,000 in funds for

  renovation and other expenses for the real property located at 844 Herkimer Street, Brooklyn,

  New York 11233.

           120.   Plaintiff also believes that $50,000 of the investment funds were used by Arihay

  to purchase the deed for the property.

           121.   Plaintiff has no means to check whether Arihay had provided his share of the

  funds.

           122.   Upon information and belief, Arihay used his own contractor for renovations and

  fraudulently claimed that renovation expenses were much higher than what had actually been

  spent in order for Plaintiff to provide funds that Arihay then converted for his own profit

           123.   Unbeknownst to Plaintiff, at direction of Arihay, in December 2013, the deed was

  recorded in the name of Defendant A&ERE.

           124.   Upon information and belief, Bowman and ABZ (now SBAGK) have assisted and

  conspired with Arihay to record the deed in the name of Defendant A&ERE when they knew that

  the deed was to be transferred to 911 Realty.



                                                  17
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 18 of 35 PageID #: 244



            125.   Despite his agreement with Chalamo, Arihay never transferred the deed to 911

  Realty.

            126.   Plaintiff has no access to the property and believes that Arihay will fraudulently

  divert monies from the sale.

                                         Other Investment Properties

            127.   The only other property that Arihay also transferred the deed to 911 Realty was

  905 Mother Gaston Boulevard, Brooklyn, New York 11212 on December 6, 2016. However, on

  July 3, 2018, Arihay caused to incorporate company Mother Gaston Corp. and proceeded to

  fraudulently transfer the deed to the Mother Gaston Property from 911 Realty, without

  authorization or authority to do so. The ownership to the title is currently subject to a lawsuit

  pending before the County of Kings Supreme Court of New York.

            128.   Despite his agreement with Chalamo, Arihay never transferred the deeds to the

  four remaining identified properties to 911 Realty:

                  real property located at 567 Jerome Street, Brooklyn, New York 11207;

                  real property located at 317 East 31st Street, Brooklyn 11226;

                  real property located at 118-26 220th Street, Jamaica, New York 11411;

                  real property located at 280 West 127th Street, New York, New York 10027.

            129.   Plaintiff has no access to these four properties and believes that Arihay will

  fraudulently divert monies from the sale.

            130.   In April 2019, 911 Realty filed two lawsuits in the state courts of New York

  against Arihay and certain corporate Defendants seeking transfer of titles to 317 East 31st Street

  and 844 Herkimer Street properties to 911 Realty.

                   131.   As of the date of this Amended Complaint, the lawsuits are pending.


                                                    18
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 19 of 35 PageID #: 245



                               Continuation of the Fraudulent Scheme

         132.    Sometime in May of 2018, Chalamo confronted Arihay regarding transferring the

  remaining eight (8) property titles to the 911 Realty or return of investment funds.

         133.    When confronted by Plaintiff, Arihay reneged on his promises and made threats

  to Plaintiff and his sons, including threatening putting his sons in jail.

         134.    For example, during the summer of 2018, Arihay made numerous phone calls and

  sent numerous text messages via WhatsApp to Plaintiff in Moscow, including a message on July

  3, 2018, stating as follows:

         If there is one more attempt to harm me I will get so scared that I will f* you up!
         Or will bar you entry to the USA. Or your eagles will be held up by my men. If
         my accounts are not unfrozen by Monday, then on Tuesday you will have to wire
         me $1,000,000. So prey to God that doesn’t happen…

         135.    On August 3, 2018, Arihay sent message to Plaintiff threatening that if Chalamo

  does not pay Arihay 10 million dollars, Arihay “will call his men in Russian police.”

         136.    Arihay also left numerous threatening voicemail with expletives and sent other

  text messages with threats to Plaintiff in Moscow, including messages on June 9, July 3, July 12,

  July 27, July 28, August 3, August 5, August 6, and August 7, 2018.

         137.    On August 8, 2018, Arihay sent Chalamo in Moscow a YouTube video of an

  arrest by Russian police of a suspect. Upon information and belief, the video was sent as a threat

  in order to prevent Chalamo to seek return of his invested funds.

         138.    Arihay also opened an account in the name of 911 Realty in TD Bank where he

  was a sole signatory in order to fraudulently conceal any profits obtained from joint investments.

         139.    In June, 2018, Arihay, traveled to Florida, where he, without authorization, made

  a series of withdrawals from the business account of 911 Realty in Chase Bank, totaling

  $116,650 in funds, falsely representing to the bank that he was an authorized signatory on the

                                                    19
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 20 of 35 PageID #: 246



  account, when he was not, as follows:

            Fraudulent withdrawal of $110,000 in the form of Cashier’s check for the benefit of
             Defendant A&E.R.E. Management on June 29, 2018;

            Fraudulent withdrawal of $3,000 falsely holding himself as representative of 911
             Realty on June 29, 2018;

            Fraudulent withdrawal of $650 falsely holding himself as representative of 911
             Realty on July 2, 2018.

         140.    These monies belong to Plaintiff and represented partial profit from Plaintiff’s

  investment in the 406 East 94th Street Property received at closing in April 2018.

         141.    On July 3, 2018, Arihay caused to incorporate a company Mother Gaston Corp.

  and proceeded to fraudulently transfer the deed to the Mother Gaston Property from 911 Realty,

  without authorization or authority to do so.

         142.    On September 12, 2018, in order to further deter Plaintiff from claiming return of

  the investment, Arihay filed a fraudulent lawsuit against Plaintiff’s son Khanan, falsely accusing

  Khanan of diverting money from sale of the 406 East 94th Street Property to his own personal

  accounts, all while knowing that these allegedly stolen money belonged to Plaintiff.

         143.    Upon information and belief, Bowman and SBAGK knew that claims against

  Khanan had no factual or evidential support but acted as attorneys of record in the interest of

  Arihay in order to assist him to deter Chalamo from claiming return of the investment.

                                 DEFENDANTS’ OTHER VICTIMS

                                            Faziyev Lawsuit

         144.    Upon information and belief, from 2012, Arihay ran a similar fraudulent scheme

  on a number of other investors.

         145.    For example, in a lawsuit filed on September 7, 2018, in the Supreme Court of the

  State of New York, County of Nassau, Index No. 612149/2018, Plaintiff Ralph Fayziyev alleges

                                                  20
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 21 of 35 PageID #: 247



  that Arihay entered into agreement with Faziyev, where Faziyev invested $300,000 in joint

  venture to acquire, renovate, and sell properties for profit.

         146.    Based on the allegations, Arihay fraudulently diverted Faziyev’s money to his

  own corporations without any intention of repayment.

         147.    Upon information and belief, Arihay has defrauded other investors as well.

         148.    For example, Arihay recently solicited another potential investor, Alex Goryunov

  to invest money in a real estate in Miami. Arihay was attempting to solicit $20 million claiming

  that the property is worth $53 million.

         149.    Upon information and belief, Arihays continues the scheme now to defraud other

  investors forming new “joint venture” companies, yet unknown to Plaintiffs.


                                       RICO ALLEGATIONS

         150.    Realty Companies Enterprise: Arihay, the Corporate Defendants, Bowman,

  ABZ and SBAGK named in this Plaintiff’s Complaint are a group of RICO persons associated

  in fact for the common purpose of engaging in fraudulent conduct constituting a RICO enterprise

  defined in 18 U.S.C. § 1961(4) functioning together as a continuing unit, each of them necessary

  to accomplish each step or aspect of the fraudulent scheme. The purpose of the association-in-

  fact Realty Companies Enterprise was to engage in real estate transaction diverting moneys from

  investors, including those of Plaintiff’s. Arihay managed the activities of the Enterprise to divert

  profits to himself and Defendants Pacific 2340, Royal A&K, A&E.R.E. Management, NY Prime,

  and AG Realty and Bowman, ABZ and SBAGK managed the legal relationships of the Realty

  Companies Enterprise, including assisting with recording fraudulent deeds and receiving

  fraudulent commissions on the sale of the investment properties.

         151.    Pattern of Racketeering: The pattern of racketeering activity included related

                                                    21
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 22 of 35 PageID #: 248



  violations of 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1344 (bank fraud); 18 U.S.C. § 1956

  (money laundering); 18 U.S.C. § 1957 (engaging in monetary transactions in property derived

  from unlawful activity); 18 U.S.C. § 1952 (Travel Act); 18 U.S.C. §1951 (interference with

  commerce by threats or violence), as included in 18 U.S.C. 1961(1).

          152.    Conduct and Participation: Defendants, all of whom are persons within the

  meaning of RICO, managed and participated in conduct of the Enterprise through a pattern of

  racketeering activity in violation of 18 U.S.C. §1962(c), including multiple acts of wire fraud,

  bank fraud and Travel Act violations,.

          153.    Continuity Plus Relatedness (Pattern) of Conduct: The pattern began no later

  than some time in 2012 and is continuing through present time.

          154.    Injury to Property: Plaintiff was directly and proximately harmed by predicate

  acts of racketeering, including wire fraud, bank fraud, and Travel Act violations, which resulted

  in ascertainable financial losses to the Plaintiff.

                             PREDICATE ACTS OF RACKETEERING

          155.    The fraudulent scheme was effected by a pattern of related acts of wire fraud,

  money laundering, illegal transactions in monetary instruments, and interstate and foreign travel

  in aid of racketeering (collectively, the “Predicate Acts”) which were agreed upon and

  coordinated among the Defendants as part of the conspiracy among Defendants to effect the

  fraudulent scheme.

          156.    Each of the Defendants knowingly participated in the formation of the fraudulent

  scheme with one or more defendants and willingly participated by knowingly and intelligently

  carrying out the Predicate Acts detailed herein.

          157.    Based on the nature of the fraudulent scheme, some of the details of the



                                                        22
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 23 of 35 PageID #: 249



  Defendants’ wrongdoing are exclusively within the possession of the Defendants, preventing

  Plaintiff from pleading certain acts with greater particularity.

          158.    Wire Fraud, 18 U.S.C. § 1343: The Wire Fraud Statute, 18 U.S.C. § 1343,

  prohibits: “transmit[ting] . . . by means of wire . . . any writings, signs, signals, pictures, or

  sounds for the purpose of executing such scheme or artifice [to defraud].”

          159.    Each of the below acts was done in furtherance of the scheme to receive money

  from Plaintiff and used, or caused the use of, the United States wires:

          a. Numerous phone calls between Arihay in U.S. and Chalamo in Moscow between
             2012 and 2018;

          b. Numerous text messages between Arihay and Chalamo between 2012 and 2018,
             including

                    - July 3, 2018 text message from Arihay to Chalamo stating:

                  If there is one more attempt to harm me I will get so scared that I will f*
                  you up! Or will bar you entry to the USA. Or your eagles will be held up
                  by my men. If my accounts are not unfrozen by Monday, then on Tuesday
                  you will have to wire me $1,000,000. So prey to God that doesn’t
                  happen…

                    - August 3, 2018, text message from Arihay to Plaintiff threatening that if
                      Chalamo does not pay Arihay 10 million dollars, Arihay “will call his men in
                      Russian police.”

                    - numerous threatening voicemail with expletives and sent other text messages
                      with threats to Plaintiff and his sons in June – August 2018;

                    - numerous other text messages with threats to Plaintiff in Moscow, including
                      messages on June 9, July 3, July 12, July 27, July 28, August 3, August 5,
                      August 6, and August 7, 2018;

                    - an August 8, 2018 message from Arihay to Chalamo where Arihay sent
                      Chalamo in Moscow a YouTube video of an arrest by Russian police of a
                      suspect.

          c. Numerous wires sent in furtherance of the fraudulent scheme, including:

                    - On November 23, 2016, a wire transfer from Chalamo’s bank account in

                                                     23
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 24 of 35 PageID #: 250



                      Russia to Arihay’s wife account in the U.S. in the amount of $500,000
                      representing Chalamo’s investment funds wired in reliance on Arihay’s
                      fraudulent representations;

                    - On December 6, 2016, a wire from Khanan in the amount of $90,000 to
                      deposit to 911 Realty Chase Bank account representing Chalamo’s investment
                      funds;

                    - On December 6, 2016, a wire from Khanan in the amount of $220,000 to
                      deposit to 911 Realty Chase Bank account representing Chalamo’s investment
                      funds.

          160.    Bank Fraud, 18 U.S.C. § 1344: The Bank Fraud Statute, 18 U.S.C. § 1344,

  prohibits a person from “ obtain[ing] any of the moneys, funds, credits, assets, securities or other

  property owned by, or under the custody or control of, a financial institution, by means of false

  or fraudulent pretenses, representations, or promises.”

          161.    In June, 2018, Arihay, traveled to Florida, where he, without authorization, made

  a series of withdrawals from the business account of 911 Realty in Chase Bank, totaling

  $116,650 in funds, falsely representing to the bank that he was an authorized signatory on the

  account, when he was not, as follows:

             Fraudulent withdrawal of $110,000 in the form of Cashier’s check for the benefit of
              Defendant A&E.R.E. Management on June 29, 2018;

             Fraudulent withdrawal of $3,000 falsely holding himself as representative of 911
              Realty on June 29, 2018;

             Fraudulent withdrawal of $650 falsely holding himself as representative of 911
              Realty on July 2, 2018.

          162.    Money Laundering, 18 U.S.C. § 1956: The money laundering statute 18 U.S.C.

  § 1956(a)(1) prohibits “conduct[ing] such a financial transaction which in fact involves the

  proceeds of specified unlawful activity . . . (A) (i) with the intent to promote the carrying on of

  specified unlawful activity; or . . . (B)(i) to conceal or disguise the nature, the location, the

  source, the ownership, or the control of the proceeds of specified unlawful activity.”

                                                     24
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 25 of 35 PageID #: 251



         163.    Upon information and belief, during the relevant times Arihay used the proceeds

  derived from defrauding Plaintiff and other investors to invest in Corporate Defendants and other

  businesses and to wire funds to places unknown with intent to conceal and disguise the nature

  and control of the money.

         164.    Transactions Involving Criminally-Derived Property, 18 U.S.C. § 1957: The

  criminally-derived property statute 18 U.S.C. § 1957 prohibits “engag[ing] in a monetary

  transaction in criminally derived property of a value greater than $10,000 . . . derived from

  specified unlawful activity.”

         165.    In furtherance of the scheme to receive money from investors and engaging in

  financial transactions in criminally derived property of a value greater than $10,000, Arihay used

  the funds in the amount greater than $10,000 obtained by defrauding investors to invest in real

  estate and other businesses, to make personal withdrawals from the businesses.

         166.    Upon information and belief, Defendants Bowman, ABZ and SBAGK profited

  from proceeds of the managing legal affairs of the Realty Companies Enterprise, including

  assisting with recording fraudulent deeds and receiving fraudulent commissions on the sale of

  the investment properties.

         167.    Travel Act, 18 U.S.C. §1952: The fraudulent scheme included acts in violation of

  the Travel Act, including in interstate and foreign travel by Arihay in furtherance of fraud,

  including Arihay travelling from outside the United State to Russia in 2013 and between states in

  the United States, including Florida in June 2018 to further the Fraudulent scheme and obtain

  moneys from Plaintiff.

         168.    Interference with commerce by threats or violence, 18 U.S.C. §1951 (the

  “Hobbs Act”): The fraudulent scheme included acts in violation of the Hobbs Act in furtherance



                                                  25
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 26 of 35 PageID #: 252



  of the fraudulent scheme to defraud investors, affecting commerce, including numerous threats

  by Arihay to Chalamo and his sons, as described above.

                                       CLAIMS FOR RELIEF

                                          COUNT I
                                 RICO – 18 U.S.C. § 1962(a)
                    Using And Investing Income Derived From Racketeering
                             PLAINTIFF v. ALL DEFENDANTS

          169.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          170.    Defendants received income derived, directly or indirectly, from a pattern of

  racketeering activity affecting interstate and foreign commerce.

          171.   Defendants derived this income by defrauding investors, which was achieved by a

  pattern of racketeering activity, including the violations of 18 U.S.C. § 1343 (wire fraud); 18

  U.S.C. § 1344 (bank fraud); 18 U.S.C. § 1956 (money laundering); 18 U.S.C. § 1957 (engaging

  in monetary transactions in property derived from unlawful activity); 18 U.S.C. § 1952 (Travel

  Act); 18 U.S.C. §1951 (interference with commerce by threats or violence).

          172.   Plaintiff was directly and proximately harmed by these financial losses caused by

  the pattern of racketeering activity, including the predicate acts described above.

          173.   Plaintiff is entitled to treble damages, attorney’s fees and any other relief

  applicable under 18 U.S.C. § 1962(a).

                                            COUNT II
                                    RICO – 18 U.S.C. § 1962(b)
                    Acquisition of an “Interest in or Control of” an Enterprise
                    PLAINTIFF v. ARIHAY, BOWMAN, ABZ and SBAGK

          174.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.



                                                   26
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 27 of 35 PageID #: 253



          175.       Defendant Arihay Kaikov through a pattern of racketeering activity, acquired and

  maintained, directly or indirectly, an interest and control of the Realty Companies Association-

  in-fact enterprise. These entities were engaged in activities that affect interstate and foreign

  commerce.

          176.       Defendants Bowman, ABZ and SBAGK through a pattern of racketeering activity

  acquired, directly or indirectly, control over and interest in the Realty Companies association-in-

  fact enterprise.

          177.       By gaining control over the enterprise, Arihay, Bowman, ABZ and SBAGK were

  able to direct their activities away from legitimate real estate businesses towards defrauding

  investors.

          178.       The pattern of racketeering that enabled Arihay, Bowman, ABZ and SBAGK to

  direct their activities away from legitimate real estate businesses towards defrauding investors

  included a pattern of racketeering activity, including the violations of 18 U.S.C. § 1343 (wire

  fraud); 18 U.S.C. § 1344 (bank fraud); 18 U.S.C. § 1956 (money laundering); 18 U.S.C. § 1957

  (engaging in monetary transactions in property derived from unlawful activity); 18 U.S.C.

  § 1952 (Travel Act); 18 U.S.C. §1951 (interference with commerce by threats or violence).

          179.       Plaintiff was directly and proximately harmed by the financial losses caused by

  the Defendants taking over the control of the enterprise.

          180.       Plaintiff is entitled to treble damages, attorney’s fees and any other relief

  applicable under 18 U.S.C. § 1962(b).

                                      COUNT III
                               RICO – 18 U.S.C. § 1962(c)
           Employment Or Association With An Enterprise Engaged In Racketeering
                  PLAINTIFF v. ARIHAY, BOWMAN, ABZ and SBAGK

          181.       The allegations of the above paragraphs are incorporated herein as if set out in

                                                       27
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 28 of 35 PageID #: 254



  full.

          182.   Arihay, Bowman, ABZ and SBAGK were employed by and associated with

  Realty Companies Enterprise, which engaged in activities that affect interstate and foreign

  commerce.

          183.   They conducted and participated in, directly or indirectly, the conduct of Realty

  Companies Enterprise, through a pattern of racketeering activity, including facilitating the

  predicate acts described above.

          184.   The pattern of racketeering activity includes two or more related predicate acts,

  described above, committed within a six year period in regard to the fraudulent scheme.

          185.   Plaintiff was directly and proximately harmed by the financial losses caused by

  the pattern of racketeering activity, including the predicate acts described above.

          186.   Plaintiff is entitled to treble damages, attorney’s fees and any other relief

  applicable under 18 U.S.C. § 1962(c).

                                          COUNT IV
                                  RICO – 18 U.S.C. § 1962(d)
                             Conspiracy To Commit RICO Violations
                             PLAINTIFF v. ARIHAY and BOWMAN

          187.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          188.   Arihay and Bowman conspired to commit violations of 18 U.S.C. § 1962 (a), (b),

  and (c) described above; take control over the enterprises and to invest the resulting income in

  violation of 18 U.S.C. § 1962 (a) and (b) and agreed to commit two or more related predicate

  acts of racketeering in an eight year period in the course of operating the RICO Enterprise,

  including the numerous predicate acts set forth above.

          189.   Plaintiff was directly and proximately harmed by the financial losses caused by

                                                   28
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 29 of 35 PageID #: 255



  the pattern of racketeering activity, including the predicate acts described above.

          190.   Plaintiffs is entitled to treble damages, attorney’s fees and any other relief

  applicable under 18 U.S.C. § 1962(d).

                                         COUNT V
                                    Common Law Fraud
                               PLAINTIFF v. ALL DEFENDANTS

          191.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          192.   Defendants made numerous material misrepresentations to Plaintiff regarding

  their intention to form a joint venture and to acquire and sell real property returning investment

  and profits to Plaintiff knowing them to be false and Plaintiff relied on these misrepresentations

  by providing investment funds to Defendants to purchase real estate properties.

          193.   Defendants failed to transfer deeds to the Investment Properties to 911 Realty and

  Defendans Bowman, ABZ and SBAGK knowingly assisted Airhay and the Corporate

  Defendants transferring and recording the deeds to the Investment Properties to Corporate

  Defendants, controlled by Arihay.

          194.   Arihay took monies provided by Plaintiff and fraudulently diverted them to the

  Corporate Defendants, Bowman, ABZ and SBAGK.

          195.   Defendants representations were made with the purpose of defrauding Plaintiff

  and inducing Plaintiff to providing monies.

          196.   Plaintiff relied upon the Defendants false representations to his detriment.

                                        COUNT VI
                                     Unjust Enrichment
                               PLAINTIFF v. ALL DEFENDANTS

          197.   The allegations of the above paragraphs are incorporated herein as if set out in



                                                   29
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 30 of 35 PageID #: 256



  full.

          198.   Defendants have been enriched at the expense of the Plaintiff and it would be

  grossly unfair and unjust to allow the Defendants to retain and continue to co-mingle funds form

  the profits that were supposed to be earmarked for the Plaintiff.

          199.   As a result of the forgoing the Plaintiff has suffered and will continue to suffer

  damages.

                                           COUNT VII
                                 Civil Conspiracy to Commit Tort
                                PLAINTIFF v. ALL DEFENDANTS

          200.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          201.   Defendants made concerted actions acting for a common goal to defraud Plaintiff.

          202.   Each and every member of the conspiracy is equally and vicariously liable for

  damages caused to Plaintiff by Defendants’ misrepresentations.

          203.   The conduct of Defendants was willful, wanton, intentional, malicious and

  reckless. Plaintiffs are entitled to punitive damages.

                                        COUNT VIII
                                         Conversion
                                PLAINTIFF v. ALL DEFENDANTS

          204.   The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          205.   Plaintiff has clear, legal ownership and rights to the possession of the monies that

  the Defendants used, inter alia, to acquire real property.

          206.   Furthermore, the Plaintiff has a clear, legal ownership and rights to possession of

  the real property acquired by and through the Defendants and his agents intended to divert and



                                                   30
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 31 of 35 PageID #: 257



  deprive the Plaintiff his rightful profit gains.

          207.    As a direct result of Defendants’ acts of conversion Plaintiff has suffered and will

  continue to suffer damages.

                                     COUNT IX
                             Piercing the Corporate Veil
           PLAINTIFF v. DEFENDANTS PACIFIC 2340, ROYAL A&K, A&E.R.E.
                    MANAGEMENT, NY PRIME, and AG REALTY

          208.    The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          209.    As described in detail throughout this Complaint, Arihay, as owner of Defendants

  Pacific 2340, Royal A&K, A&E.R.E. Management, NY Prime, and AG Realty exercises

  complete dominion and control over the Corporate Defendants.

          210.    The relationship between Arihay and the Corporate Defendants is such that

  Arihay uses the corporations as his alter egos for his own purposes.

          211.    The control by Arihay over the Corporate Defendants is so complete and

  extensive that they made all the decisions including the decisions to defraud Plaintiff and accept

  deeds to the Investment Properties, which were supposed to be transferred to 911 Realty.

          212.    As a direct and proximate cause of Arihay’s control over the Corporate

  Defendants, Plaintiff suffered damages.

                                            COUNT X
                                        Vicarious Liability
                                   PLAINTIFF v. ABZ and SBAGK
          213.    The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          214.    At all relevant times, ABZ and SBAGK was and is responsible for the actions of

  its employee, representative and/or agent, Bowman, under the principle of vicarious liability.


                                                     31
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 32 of 35 PageID #: 258



          215.    Bowman, ABZ and SBAGK are vicariously liable for the fraudulent conduct of

  Defendant Arihay.

          216.    In light of the position and authority of Bowman, ABZ and SBAGK, Arihay’s

  actions are imputed on Bowman, ABZ and SBAGK.

          217.    Upon information and belief Bowman, ABZ, SBAGK and Arihay jointly and

  severally conspired to defraud Plaintiff out of profits for the sale of properties acquired through

  the use of monies fraudulently obtained from Plaintiff.

          218.    Upon information and belief, Bowman, ABZ and SBAGK engaged in misconduct

  by adopting, approving the illegal conduct of Arihay by taking a ten (10%) percent commission

  fee at the sale of Plaintiffs properties, without the permission or knowledge of the Plaintiff and

  assisting Arihay to fraudulently transfer certain deeds to the Investment Properties to the

  Corporate Defendants.

          219.    As a result, Bowman, ABZ and SBAGK are vicariously liable for the damage

  and injury sustained by Plaintiff.

          220.    As a direct result of Bowman, ABZ and SBAGK’s acts, Plaintiff has suffered and

  will continue to suffer damages.

                                          COUNT XI
                      Imposition Of Constructive Trust And Injunctive Relief
                               PLAINTIFF v. ALL DEFENDANTS

          221.    The allegations of the above paragraphs are incorporated herein as if set out in

  full.

          222.    Defendants owed fiduciary duties to Plaintiff including a duty of good faith and

  fair dealing.

          223.    As detailed above, Defendants breached their fiduciary duties by conceiving and



                                                   32
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 33 of 35 PageID #: 259



  implementing a scheme to fraudulently induce Chalamo to make investments in the real property

  without intention to return any monies to Plaintiff.

         224.    These acts were taken in bad faith and contrary to the best interest of Plaintiff.

         225.    As a result, Plaintiff is entitled to writs of attachment and imposition of a

  constructive trust on all monies transferred to the Defendants’ accounts.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Chalamo Kaikov respectfully request that the Court enter judgment

  against Defendants:

         a.      Finding that Defendants’ conduct violates RICO 18 U.S.C. § 1962 and that

  Plaintiff was injured by this conduct;

         b.      Finding that Defendants’ conduct constitutes common law fraud, unjust

  enrichment, conspiracy to commit tort, conversion, and vicarious liability; that Defendants were

  unjustly enriched and should disgorge profits; and that the Defendants’ conduct justifies piercing

  of the corporate veil for Defendants Pacific 2340, Royal A&K, A&E.R.E. Management, NY

  Prime, and AG Realty;

         c.      Awarding equitable relief requiring Defendants disgorge and pay back all sums

  they have collected from Plaintiff;

         d.      Ordering Defendants to provide an accounting of all profits incurred from use of

  Plaintiff’s monies, including fees and interest;

         e.      Awarding actual, nominal, punitive, compensatory, and consequential damages in

  the amount to be proved at trial;

         f.      Ordering attachment and imposition of constructive trust upon the property,

  assets, and monies of Defendants;



                                                     33
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 34 of 35 PageID #: 260



        g.      Ordering trebling of damages and attorney fees under RICO;

        h.      Awarding pre-judgment and post-judgment interest; and

        i.      Awarding such other relief as the Court deems just and proper.

                                    JURY TRIAL DEMANDED

        Plaintiff requests this case to be tried by jury on all issues triable.

                             DESIGNATION OF TRIAL COUNSEL

        Maria Temkin, Esq. is hereby designated as trial counsel in this matter.

                                                         Respectfully submitted,

  Dated: September 6, 2019                      TEMKIN & ASSOCIATES, LLC




                                                         Maria Temkin, Esq. (pro hac vice)
                                                         1700 Market Street, Suite 1005
                                                         Philadelphia, PA 19103
                                                         Tel. (215) 939-4181
                                                         maria@temkinlegal.com

                                                         Attorneys for Plaintiff Chalamo Kaikov




                                                   34
Case 1:19-cv-02521-JBW-RER Document 20 Filed 09/06/19 Page 35 of 35 PageID #: 261



                                CERTIFICATE OF SERVICE

       I certify that on this 6th day of September, 2019, I served a copy of Plaintiff’s First
  Amended Complaint, via ECF filing on all parties of record as follows:

                                       Charles Horn, Esq.
                                     Daniel S. Hallak, Esq.
                       THE RUSSELL FRIEDMAN LAW GROUP, LLP
                               3000 Marcus Avenue, Suite 2E03
                                Lake Success, New York 11042
                                  dhallak@rfriedmanlaw.com
                                   chorn@rfriedmanlaw.com
                        Attorneys for Defendants Arihay Kaikov, Pacific
                          2340 Corp., Royal A&K Realty Group, Inc.,
                       A&E.R.E. Management Corp., NY Prime Holding,
                               LLC and AG Realty Bronx Corp.

                                   Alex Kadochnikov, Esq.
                                   Andreas E. Christou, Esq.
             SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
                            80-02 Kew Gardens Road, Suite 600
                                 Kew Gardens, NY 11415
                                akadochnikov@sbagk.com
                                  achristou@abzlaw.com
                       Attorneys for Defendants Dustin Bowman and
                   Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP



  Dated: September 6, 2019                         TEMKIN & ASSOCIATES, LLC




                                                   Maria Temkin, Esq. (pro hac vice)
                                                   1700 Market Street, Suite 1005
                                                   Philadelphia, PA 19103
                                                   Tel. (215) 939-4181
                                                   maria@temkinlegal.com

                                                   Attorneys for Plaintiff Chalamo Kaikov




                                              35
